Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1 and 4-19 of E. Kantzer et al., US 16/638,395 are pending and in condition for allowance.  

Withdrawal Objections/Rejections

Claim objections and rejections set forth in the previous Office action are withdrawn in view of Applicant’s amendments.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  The instant claims are free of the art of record and meet the requirements of § 112.  

First note that, as discussed in the previous Office action, the instant claim 1 recitation of:

in a first step converting cyclic alkyleneureas into their corresponding alkyleneamines by reacting cyclic alkyleneureas in the liquid phase with water with removal of CO2, so as to convert from about 5 mole% to about 95 mole% of alkyleneurea moieties in a feedstock to corresponding amines

is broadly and reasonably interpreted as being performed in the absence of the “inorganic base”, consistent with the instant specification (see e.g., Examples 2 and 3 as discussed 

Also note that that instant claim 1 as amended recites:

A process for converting cyclic alkyleneureas into their corresponding alkyleneamines,  . . . wherein the corresponding alkyleneamines are triethylenetetramine, aminoethylethanolamine, and ethylenediamine

With respect to this claim 1 excerpt (as discussed in the previous Office action under the section entitled “Rejections 35 U.S.C. 112(b)), the above claim 1 excerpt is broadly and reasonably interpreted in view of the plain language to mean that a mixture of “triethylenetetramine, aminoethylethanolamine, and ethylenediamine” results from practice of instant claim 1.  This interpretation is consistent with instant Example 2 of the specification (see discussion of Example 2 in the previous Office action).  

In any case, the closest prior art of record is considered to be A. Steele et al., US 2,812,333 (1957) (“Steele”).  Steele teaches that the hydrolysis of 1-(2-hydroxyethyl) imidazolidone-2 (UAEEA) to N-(2-hydroxyethyl)ethylene diamine (AEEA) is carried out by heating the UAEEA in the presence of water at an elevated temperature sufficient to cause hydrolytic cleavage.  Steele at col. 2, lines 66-71; Steele at col. 1, lines 65-70, Eq. (IV).  

Steele further teaches that 

Since the hydrolysis reaction is a reversible reaction, it is necessary naturally, to remove the carbon dioxide as it is formed in any convenient manner such as venting to the atmosphere.

Steele at col. 2, line 79 through col. 3, line 2.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Steele teaches that the results of Example II (as summarized in Table II) indicate that the rate of hydrolysis of the substituted imidazolidone is appreciable; under conditions of the test, approximately 5 percent of the compound degraded per hour.  One of ordinary skill in the art may fairly infer that Steele Example II (although not expressly stated) is performed with periodic venting of the autoclave so as to release carbon dioxide in view of the above quoted excerpt from Steele at col. 2, line 79 through col. 3, line 2.  

Steele thus teaches each and every limitation of instant claim 1’s recitation of:

in a first step converting cyclic alkyleneureas into their corresponding alkyleneamines by reacting cyclic alkyleneureas in the liquid phase with water with removal of CO2, so as to convert from about 5 mole% to about 95 mole% of alkyleneurea moieties in a feedstock to corresponding amines, and 

Steele however does not teach the further instant claim 1 recitation of:

in a second step, adding an inorganic base and reacting cyclic alkylene ureas remaining from the first step with the inorganic base to convert the cyclic alkylene ureas completely or partially into corresponding, wherein the corresponding alkyleneamines are triethylenetetramine, aminoethylethanolamine, and ethylenediamine

Although respecting this claim 1 second step, Steele does teach that “1-(2-hydroxyethyl) imidazolidone-2 can be saponified to N-(2-hydroxyethyl)ethylene diamine by heating in 

But Steele is deficient in Steele does not motivate one of ordinary skill in the art to perform the instant process including a first hydrolysis with the removal of carbon dioxide in the absence of an inorganic base (see claim interpretation in the previous Office action and above) followed by a second step of adding an inorganic base and “and reacting cyclic alkylene ureas remaining from the first step”.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622